                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


JP VENTURES, LLC,
                                                   Case No. 18-cv-2212 (SRN/TNL)
        Plaintiff/Counter-defendant,

v.
                                                       PROTECTIVE ORDER
E CIG ZONE INC. d/b/a IVAPE VAPOR;
and VAPOR 5 WHOLESALE LLC d/b/a
E CIG ZONE,

        Defendants/Counterclaimants.


      This matter is before the Court on the parties’ Stipulation for Protective Order.

(ECF No. 25). Based on the stipulation of the parties, and all the files, records, and

proceedings herein, IT IS HEREBY ORDERED that pursuant to Fed. R. Civ. P. 26(c),

confidential information shall be disclosed in the designated ways:

1.    Definitions. As used in this protective order:

      (a)    “attorney” means an attorney who has appeared in this action or who works

             for one of the law firms representing any party;

      (b)    “confidential document” means a document designated as confidential

             under this protective order;

      (c)    to “destroy” electronically stored information means to delete from all

             databases, applications, and file systems so that the information is not
           accessible without the use of specialized tools or techniques typically used

           by a forensic expert;

     (d)   “document” means information disclosed or produced in discovery,

           including at a deposition;

     (e)   “notice” or “notify” means written notice;

     (f)   “party” means a party to this action; and

     (g)   “protected document” means a document protected by a privilege or the

           work-product doctrine.

2.   Designating a Document or Deposition as Confidential.

     (a)   A party or non-party disclosing or producing a document may designate it

           as confidential if the party or non-party contends that it contains

           confidential or proprietary information.

     (b)   A party or non-party may designate a document as confidential by

           conspicuously marking each page with the word “confidential.”

     (c)   Deposition testimony may be designated as confidential:

           (1)    on the record at the deposition; or

           (2)    after the deposition, by promptly notifying the parties and those who

                  were present at the deposition of the pages or lines deemed

                  confidential.




                                          2
     (d)   If a witness is expected to testify as to confidential or proprietary

           information, a party or non-party may request that the confidential portion

           of the witness’s deposition be taken in the presence of only those persons

           entitled to receive confidential documents.

3.   Who May Receive a Confidential Document.

     (a)   A confidential document may be used only in this action.

     (b)   No person receiving a confidential document may reveal it, except to:

           (1)    the Court and its staff;

           (2)    an attorney or an attorney’s partner, associate, or staff;

           (3)    a person shown on the face of the confidential document to have

                  authored or received it;

           (4)    a court reporter or videographer retained in connection with this

                  action;

           (5)    a party (subject to paragraph 3(c)); and

           (6)    any person who:

                  (A)       is retained to assist a party or attorney (including mock

                            jurors) with this action; and

                  (B)       signs a declaration that contains the person’s name, address,

                            employer, and title, and that is in substantially this form:

                                   I have read, and agree to be bound by, the protective
                            order in the case captioned JP Ventures, LLC v. E Cig Zone


                                             3
                             Inc., et al, No. 18-cv-2212 (SRN/TNL), in the United States
                             District Court for the District of Minnesota. As soon as my
                             work in connection with that action has ended, but not later
                             than 30 days after the termination of that action (including
                             any appeals), I will return or destroy any confidential
                             document that I received, any copy of or excerpt from a
                             confidential document, and any notes or other document that
                             contains information from a confidential document.
                                     I declare under penalty of perjury that the foregoing is
                             true and correct.

     (c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

           the words “attorney’s eyes only,” in which case a confidential document so

           designated may not be revealed to another party unless said party authored

           or received it.

     (d)   If a confidential document is revealed to someone not entitled to receive it,

           the parties must make reasonable efforts to retrieve it.

4.   Serving This Protective Order on a Non-Party. A party serving a subpoena on

     a non-party must simultaneously serve a copy of this protective order and of Local

     Rule 5.6.

5.   Correcting an Error in Designation. A party or non-party who discloses or

     produces a confidential document not designated as confidential may, within 7

     days after discovering the error, provide notice of the error and produce a copy of

     the document designated as confidential.




                                              4
6.   Use of a Confidential Document in Court.

     (a)   Filing. This protective order does not authorize the filing of any document

           under seal. The sealing of entire pleadings, memoranda of law, exhibits,

           and the like is strongly discouraged. No document shall be filed under

           seal unless such document or information therein is genuinely

           confidential and/or there are compelling reasons to do so. Any party

           seeking to file a document under seal shall specifically review each

           document and the information therein to limit sealing only to the

           extent necessary. If a party files a document containing confidential

           information with the Court, it shall do so in compliance with the Electronic

           Case Filing Procedures for the District of Minnesota and Local Rule 5.6.

           Any joint motion made pursuant to Local Rule 5.6 before United States

           Magistrate Judge Tony N. Leung shall conform to Exhibit A attached

           hereto. Counsel shall provide the Court with two courtesy copies of the

           unredacted documents with the redacted information highlighted in

           yellow.

     (b)   Presentation at a hearing or trial. A party intending to present a non-party’s

           confidential document at a hearing or trial must promptly notify the non-

           party so that the non-party may seek relief from the Court.




                                          5
7.   Changing a Confidential Document’s Designation.

     (a)   Document disclosed or produced by a party. A confidential document

           disclosed or produced by a party remains confidential unless the parties

           agree to change its designation or the Court orders otherwise.

     (b)   Document produced by a non-party. A confidential document produced by

           a non-party remains confidential unless the non-party agrees to change its

           designation or the Court orders otherwise after providing an opportunity for

           the non-party to be heard.

     (c)   Changing a designation by court order. A party who cannot obtain

           agreement to change a designation may move the Court for an order

           changing the designation. If the motion affects a document produced by a

           non-party then, with respect to the motion, that non-party is entitled to the

           same notice and opportunity to be heard as a party. The party or non-party

           who designated a document as confidential must show that the designation

           satisfies Fed. R. Civ. P. 26(c).

8.   Handling a Confidential Document after Termination of Litigation.

     (a)   Within 60 days after the termination of this action (including any appeals),

           each party must:

           (1)    return or destroy all confidential documents; and




                                              6
           (2)    notify the disclosing or producing party that it has returned or

                  destroyed all confidential documents within the 60-day period.

     (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

           confidential document submitted to the Court or secured within the

           attorney’s archival systems, provided such documents must continue to be

           treated as confidential under this order unless a court otherwise orders.

9.   Inadvertent Disclosure or Production to a Party of a Protected Document.

     (a)   Notice.

           (1)    A party or non-party who discovers that it has inadvertently

                  disclosed or produced a protected document must promptly notify

                  the receiving party and describe the basis of the claim of privilege or

                  protection.   If the party or non-party provides such notice and

                  description, the privilege or protection is not waived.

           (2)    A party who discovers that it may have received an inadvertently

                  disclosed or produced protected document must promptly notify the

                  disclosing or producing party or non-party.

     (b)   Handling of Protected Document. A party who is notified or discovers that

           it may have received a protected document must comply with Fed. R. Civ.

           P. 26(b)(5)(B).




                                          7
10.   Security Precautions and Data Breaches.

      (a)    Each party must make reasonable efforts to protect the confidentiality of

             any confidential document disclosed or produced to that party.

      (b)    A party who learns of a breach of confidentiality must promptly notify the

             disclosing or producing party of the scope and nature of that breach and

             make reasonable efforts to remedy the breach.

11.   Survival of Obligations.      The obligations imposed by this protective order

      survive the termination of this action.

12.   Prior Orders. All prior consistent orders remain in full force and effect.

13.   Remedies. Failure to comply with any provision of this Order or any other

      prior consistent Order shall subject the non-complying party, non-

      complying counsel and/or the party such counsel represents to any and all

      appropriate remedies, sanctions and the like, including without limitation:

      assessment of costs, fines and attorneys’ fees and disbursements; waiver of

      rights to object; exclusion or limitation of witnesses, testimony, exhibits, and

      other evidence; striking of pleadings; complete or partial dismissal with

      prejudice; entry of partial default judgment; and/or any other relief that this

      Court may from time to time deem appropriate.




                                [signature on next page]


                                                8
Dated: November 19, 2018          s/ Tony N. Leung
                           Tony N. Leung
                           United States Magistrate Judge
                           District of Minnesota

                           JP Ventures LLC, v. E Cig Zone, Inc., et al.
                           18-cv-2212 (SRN/TNL)




                             9
